Title: From Benjamin Franklin to Samuel Franklin, 13 January 1772
From: Franklin, Benjamin
To: Franklin, Samuel


Dear Cousin,
London Jan. 13. 1772
I received your kind Letter of Nov. 8. and rejoice to hear of the continued Welfare of you and your good Wife and four Daughters: I hope they will all get good Husbands. I dare say they will be educated so as to deserve them. I knew a wise old Man, who us’d to advise his young Friends to chuse Wives out of a Bunch; for where there were many Daughters, he said they improv’d each other, and from Emulation acquir’d more Accomplishments, knew more, could do more, and were not spoil’d by parental Fondness like single Children. Yours have my best Wishes, and Blessing if that can be of any Value. I receiv’d a very polite Letter from Mr. Bowen relating to the Print. Please to present him my respectful Compliments. I am just return’d from as long a Journey as a Man can well make in these Islands, thro’ Wales, Ireland, Scotland and the Northern Parts of England; and I find my Health much improv’d by it. I shall soon take some good Opportunity of letting you see one of the Books that were collected by your good Grandfather. Sally Franklin presents her Duty to you and Mrs. Franklin, and Love to her Kinswomen. I am, Dear Kinsman, Yours very affectionately
B Franklin
S. FranklinPer Meyrick
